Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al (CN 102376236 A and LU hereinafter, IDS submitted) in view of Kim et al (CN 105980952 A and Kim hereinafter)
Regarding claim 1, LU discloses a display device, comprising: a display panel (dot matrix display screen, [0028]-[0052]); wherein the display panel comprises: a plurality of pixel areas; and non-pixel areas located between the plurality of pixel areas (see figs 2-7 and [0037]-[0038]); and the moveable structure (mechanical movement device, [0055]) is configured to control the display panel to do reciprocating motion with a preset cycle while the display panel performs displaying; wherein, a distance that the display panel moves in a single direction in the preset cycle is smaller than or equal to a width, in the single direction, of each of the non-pixel areas; the preset cycle is time spent by the display panel to do reciprocating motion once ([0035], in the one cycle period, makes each pixel at the left upper corner pixel grid, the position of the right upper 
LU does not explicitly disclose a base substrate; a display panel, located over the base substrate; and a moveable structure, located between the base substrate and the display panel, fixedly connected with the display panel, and slidably connected with the base substrate.
However, Kim teaches (figs. 1-6) a base substrate (131); a display pane (110), located over the base substrate; and a moveable structure (130), located between the base substrate and the display panel (fig.4), fixedly connected with the display panel, and slidably (by guide part 123) connected with the base substrate (fig.2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display panel, fixedly connected with the display panel, and slidably connected with the base substrate of Kim to device of LU in order to adjust the position and angle of the display device, even on the restriction space.


Regarding claim 2, LU/Kim discloses the display device according to claim 1. LU further teaches wherein a width of each of the pixel areas is greater than or equal to the width of each of the non-pixel areas (figs. 2-6).  

Regarding claim 3, LU/Kim discloses the display device according to claim 2. LU further teaches wherein the distance that the display panel moves in the single direction in the preset cycle is smaller than or equal to a distance from a center of a pixel area to a center of a non-pixel area adjacent to the pixel area ([0035] and [0059]).  

Regarding claim 4, LU/Kim discloses the display device according to claim 1. Kim further teaches (figs. 1-6) wherein the moveable structure is connected with the base substrate by a dovetail clamping slot (135). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dovetail clamping slot of Kim to device of LU in order to perform lifting movement through the aperture in the clamp.

Regarding claim 5, LU/Kim discloses the display device according to claim 1. Kim further teaches (figs. 1-6) wherein the moveable structure is in rigid connection with the display panel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dovetail clamping slot of Kim to device of LU in order to perform lifting movement through the aperture in the clamp.

Regarding claim 9, LU/Kim discloses a method for controlling the display device according to claim 1. LU further teaches (figs. 1-11) in a display phase, controlling the display panel to do reciprocating motion with the preset cycle; wherein, the distance that the display panel moves in a single direction in the preset cycle is smaller than or equal to a width, in the single direction ([[0035]), of each of the non-pixel areas; the preset cycle is the time spent by the display panel to do reciprocating motion once, and the time that the display panel moves in the single direction in the preset cycle is equal to the time that the image of the display panel is refreshed once([0059]).  

Regarding claim 10, LU/Kim discloses the method according to claim 9, wherein the display panel is controlled to do linear reciprocating motion along a first direction and a direction opposite to the first direction with the preset cycle ([0035]). 
 
Regarding claim 11, LU/Kim discloses the method according to claim 10.LU further teaches wherein the preset cycle is twice as long as the time that the image of the display panel is refreshed once ([0035]). 
  
Regarding claim 12, LU/Kim discloses the method according to claim 9. LU further teaches wherein the display panel is controlled to do reciprocating motion along a closed region formed by a first direction, a second direction, a direction opposite to the first direction and a direction opposite to the second direction with the preset cycle ([0035]).  

Regarding claim 13, LU/Kim discloses the method according to claim 12. LU further teaches wherein the preset cycle is four times as long as the time that the image of the display panel is refreshed once ([0035]).  

Regarding claim 14, LU/Kim discloses the method according to claim 9. LU further teaches wherein the distance that the display panel moves in the single direction in the preset cycle is smaller than or equal to a distance from a center of a pixel area to a center of a non-pixel area adjacent to the pixel area ([0035]).

Regarding claim 15, LU/Kim discloses the method according to claim 9, but fails to disclose wherein the preset cycle is 10 ms or 20 ms. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the preset cycle is 10 ms or 20 ms to improve the lattice display screen resolution and a dot matrix display screen system, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 16, LU/Kim discloses the method according to claim 11, but fails to disclose wherein the time that the image is refreshed once ranges from 8.3 ms to 16.7 ms. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the time that the image is refreshed once ranges from 8.3 ms to 16.7 ms to improve the lattice display screen resolution and a dot matrix display screen system, since it has been held that discovering an optimum value of a result .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al  in view of Kim et al and further in view of Park et al (EP 3415975 A1 and Park hereinafter)
Regarding claim 6, LU/Kim discloses the display device according to claim 1. LU/Kim does not explicitly disclose wherein the moveable structure comprise a piezoelectric ceramic motor. However, Park teaches (fig. 1-14) wherein the moveable structure comprise a piezoelectric ceramic motor (1479, fig. 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a piezoelectric ceramic motor of Park to device of LU/Kim in order to convert an electrical signal into mechanical stimulation.

Regarding claim 7, LU/Kim discloses the display device according to claim 1, but fails to disclose a head-mounted virtual display device. Park teaches (figs. 1-14) a head-mounted virtual display device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a head-mounted virtual display device of Park to device of LU/Kim in order to reduce the pressure exerted on the facial side, the main body of the HMD may slide down the facial side to press the zygomatic regions to increase weight felt by the wearer, and when the head moves.
 

Regarding claim 8, LU/Kim/Park discloses the head-mounted virtual display device according to claim 7. Park further teaches (figs. 1-14) a control unit (1401), connected with the moveable structure (1478); and a chip (1430), connected with the control unit, wherein the chip is configured to send a motion instruction; and the control unit is configured to: receive the motion instruction; and control the moveable structure to do reciprocating motion (capturing moving picture from right to left) with the preset cycle in response to the motion instruction (fig. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a control unit with chip of Park to device of LU/Kim in order to reduce the pressure exerted on the facial side, the main body of the HMD may slide down the facial side to press the zygomatic regions to increase weight felt by the wearer, and when the head moves.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841